Case 3:12-cv-02389-PGS-DEA Document 856 Filed 04/10/19 Page 1 of 1 PageID: 17030



  COHN LIFLAND PEARLMAN HERRMANN & KNOPF                                                                    LLP
  COUNSELLORS AT LAW

  PARK 80 WEST   -   PLAZA ONE 250 PEHLE AVE. SUITE 401 SADDLE BROOK N.J. 07663 201-845-9600 FAX 201-845-9423
                                                                                General E-mail: clphk(niIawfirm.com
                                                                                Internet Address: www.njlawfirm.com

                                                                   PETER S. PEARLMAN, ESQ. Email: psp@njlawfirm.com
                                                                   Direct Dial: 551-497-7131 / Cell Phone: 201-709-0597




                                                      April 9, 2019

   Via ECF
   Honorable Peter G. Sheridan, U.S.D.J.
   U.S. District Court, District of New Jersey
   Clarkson S. Fisher Federal Building & U.S. Courthouse
   402 E. State Street, Room 4050
   Trenton, New Jersey 08608

                      Re:     In re Lipitor Antitrust Litijation
                              Civil Action No.: 3: 12-cv-02389-PGS-DEA

   Dear Judge Sheridan:

                               ows this firm is one of the counsel for the direct purchaser class
   praintiffsin the above-referenced matter.    write on e a an a       e reques
   response to Your Honor’s March 29 2019 Judicial Noti
   parties consent to the appointment ofadiscovery master.

           Counsel are in the process of meeting and conferring in an attempt to come to a collective
   resolution on the other three items raised in that Notice and request, respectfully, a short extension
   of time to do so. With the Court’s permission, counsel propose to advise the Court by April 25,
   2019 of the parties’ resolution of the remaining issues or their respective positions on any issue(s)
   they have not been able to resolve.

                                                      Respectfully,

                                                      /s/ Peter S. Peariman
                                                      Peter S. Peariman

   PSP/mds

   cc:     All Counsel of Record       (Via ECF)                          ‘flu..ôJ1.t’Vb..4èI..&.M,4’             ‘i’>    A


                                                                                _v
                                                                                 2fAAZO uLP




                                                                  z.z:EE
